As filed with the Securities and Exchange Commission on March 31, Registration No. 333-159577 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 POST-EFFECTIVE AMENDMENT FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Mountain Renewables, Inc. (Name of small business issuer in its charter) Nevada 3433 37-1563401 (State or other Jurisdictionof Incorporation (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) orOrganization) Mountain
